     Case 2:20-cv-00530-TLN-GGH Document 24 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JASON CLAUDE EDWARDS,                             No. 2:20-cv-00530 TLN GGH P
12                       Petitioner,
13            v.                                       ORDER
14   PLEASANT VALLEY STATE PRISON,
     Warden,
15
                         Respondent. 1
16

17

18            The undersigned has reviewed the Petition and Answer and associated documents. The
19   undersigned believes that the correct decision in this case might be better concluded with
20   petitioner having had access to counsel for a final traverse and further proceedings, if any.
21   Nothing in this order is to be construed as any decision or conclusion, tentative or otherwise, on
22   the part of the undersigned.
23            The Federal Defender is appointed to represent petitioner. If the Federal Defender
24   believes that Panel counsel should be appointed in lieu of an attorney from her office, the Federal
25   Defender has discretion to make that determination within ten days of the filed date of this order.
26   ////
27
     1
         Respondent is deemed to be the Warden of Pleasant Valley State Prison.
28
                                                      1
     Case 2:20-cv-00530-TLN-GGH Document 24 Filed 11/02/20 Page 2 of 2


 1   To be designated counsel of record shall make a notice of appearance forthwith after the Federal
 2   Defender’s decision.
 3           After the filing date of a notice of appearance by counsel representing petitioner, counsel
 4   shall file a traverse in this case within 60 days of the notice of appearance. Respondent’s counsel,
 5   who has a greater familiarity with the issues in this case, shall file a reply to the traverse within 30
 6   days of the filing date of the traverse.
 7           If petitioner, for some reason, objects to appointment of counsel, that objection shall be
 8   filed within ten days of the filed date of this order.
 9           The Clerk of the Court is directed to serve a copy of the petition and this order on the
10   Federal Defender, Attention: Habeas Appointment.
11   IT IS SO ORDERED.
12   Dated: November 2, 2020
                                                  /s/ Gregory G. Hollows
13                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
